            Case 0:21-cr-00084-NDF Document 52 Filed 08/05/21 Page 1 of 3

                                                                                                            FILED


                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF WYOMING                                                            10:18 am, 8/5/21

                                                                                                     Margaret Botkins
UNITED STATES OF AMERICA                                                                              Clerk of Court
Plaintiff

                          vs.                            Case Number: 21-cr-84-NDF

PHILLIP AARON DOBBINS

Defendant.

Date 8/5/2021           Time 10:01 - 10:11 AM            Before the Honorable         Kelly H. Rankin

         Indictment             Information           Complaint         ✔   Arraignment         Rule 5

 ✔   Initial Appearance           Detention Hearing           Preliminary Hearing         Removal Hearing

        Other

     Offense:Possession with Intent to Distribute Methamphetamine



         MiYon Bowden                         Melanie Sonntag                             N/A
                Clerk                            Court Reporter                     Probation Officer

         Michael Elmore                               N/A                                 N/A
       Asst. U.S. Attorney                          Marshal                            Interpreter

Appeared        ✔   Voluntarily          In Custody

     Defendant filed financial affidavit and is informed of consequences if any false information is given.

Attorney appearing Christopher Humphrey
     FPD        PANEL-CJA            RETAINED          WAIVED
Initial appearance               Date 8/5/2021
(Comments) Defendant advised of his rights and charges.




WY53                                                                                            Rev. 07/29/2021
           Case 0:21-cr-00084-NDF Document 52 Filed 08/05/21 Page 2 of 3
MAGISTRATE CRIMINAL PROCEEDING SHEET




    Defendant committed to custody of U.S. Marshal
    Preliminary hearing waived
    Preliminary / Final revocation hearing waived
    Removal hearing waived

    Arraignment set for:
Date                           Time                 Judge

    Preliminary hearing set for: Date                          Time
Judge                                   in

    Revocation hearing set for: Date                           Time
Judge                                   in

    Detention hearing set for:
Date                           Time                 Judge

    Removal hearing set for:
Date                           Time                 Judge

    Court orders defendant held to answer to U.S. District Court, District of
✔   Other Defendant remains released on bond in an in-patient treatment facility.




                                                 Page 2 of 3
          Case 0:21-cr-00084-NDF Document 52 Filed 08/05/21 Page 3 of 3
MAGISTRATE CRIMINAL PROCEEDING SHEET




Arraignment
        Defendant waives indictment
        Defendant waives reading of indictment
        Information filed by Government
        Superseding indictment/information filed by Government
        Indictment
        Complaint
Defendant enters a plea of
    ✔Not guilty to count(s)
   1                of an Indictment
        Guilty to count(s)
                       of an

Not Guilty Plea

    ✔   Court orders discovery per rule 16 FRCrP
        Photocopy of discovery is permissible
    ✔Court orders access to Grand Jury Transcripts
   Motions to be filed    Days     On or Before           Discovery
    ✔   Trial date set for 9/27/2021 at 8:30 AM Before Honorable      Nancy D. Freudenthal
   in Cheyenne, Wyoming (Courtroom 1)
    ✔ Speedy trial expires on 9/30/2021

        Other




                                            Page 3 of 3
